Citation Nr: 1641677	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-46 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left lower extremity disability, to include reflex sympathetic dystrophy (RSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1971 to January 1974 and from July 1975 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left lower extremity disability, to include RSD (listed as RSD, left foot and ankle, secondary to a left ankle injury).  

In July 2011, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  

In March 2012, the Board reopened and remanded the issue of entitlement to service connection for a left lower extremity disability, to include RSD (listed as left lower extremity RSD), for further development.  

In January 2014, the Board denied service connection for a left lower extremity disability, to include RSD (listed as left lower extremity RSD).  

The Veteran then appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court vacated and remanded the Board's January 2014 decision.  

In December 2016, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in January 2016.  In April 2016, the Veteran and his representative were provided with a copy of the January 2016 VHA opinion.  In April 2016 and May 2016, the Veteran's representative and the Veteran, respectively, submitted additional argument in support of her appeal.  

The issue has been recharacterized to comport with the evidence of record.  

In February 2013, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that, pursuant to the August 2015 Memorandum Decision, the Court essentially found that the Board provided an inadequate statement of reasons and bases because it made no findings as to the probative value of internet research submitted by the Veteran which stated that RSD could remain in early stages for years without progression, and that the Board did not weigh such evidence against the other evidence of record.  Following the Court's August 2015 Memorandum Decision, the Board obtained a VHA opinion which is discussed below.  

The Veteran is service-connected for pes planus.  The Veteran contends that she has a left lower extremity disability, to include RSD, that is related to service.  She specifically maintains her left ankle injury during service resulted in her current left lower extremity disability, to include RSD.  She reports that she began to have left lower extremity problems in the early 1980s, and that she experienced numbness, tingling, and severe burning pain in the 1990s.  The Veteran has also indicated that she suffered left lower extremity problems since her left ankle injury in service.  She further indicates that multiple physicians have related her left lower extremity problems, to include RSD, to her left ankle injury in service.  

The Veteran is competent to report a left lower extremity injury during service and left lower extremity problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Navy from October 1971 to January 1974 and from July 1975 to November 1977.  

The Veteran's service treatment records for her first period of service from October 1971 to January 1974 show that she was treated for a left ankle injury.  The Veteran was also treated for pes planus on one occasion.  

A September 1973 treatment entry notes that the Veteran was treated for pes planus.  The examiner indicated that arrangements would be made for arch supports.  

A November 1971 treatment entry notes that the Veteran fell and twisted her left ankle.  The diagnosis was a sprained left ankle.  A subsequent November 1971 treatment entry indicates that the Veteran twisted her left ankle and that she still had a lot of swelling over the lateral malleolus.  It was noted that the Veteran would be seen the next day for an x-ray and a possible cast.  A November 1971 treatment entry, the next day, relates that an x-ray showed a bad sprain and that the Veteran would require a cast for ten days.  

A December 1971 treatment entry notes that the Veteran was seen for removal of her cast and that the lateral malleolus area was still slightly swollen and tender.  It was noted that the Veteran was provided with an Ace wrap.  A subsequent December 1971 entry indicates that the Veteran's left ankle sprain was much improved in terms of swelling and pain, but that ecchymosis still remained.  It was noted that the Veteran would discontinue her use of crutches.  

An objective January 1974 separation examination report includes a notation that the Veteran's lower extremities were normal.  

The Veteran's service treatment records for her second period of service from July 1975 to November 1977 do not specifically show complaints, findings, or diagnoses of any left lower extremity problems.  The Veteran's objective July 1975 enlistment examination report and objective October 1977 separation examination report, respectively, include notations that the Veteran's lower extremities were normal.  

Post-service private and VA treatment records show treatment for numerous left lower extremity problems, to include tarsal tunnel syndrome; plantar fasciitis; Morton's neuroma; peripheral neuropathy; a plantar fracture of the third metatarsal; chronic neuropathic pain syndrome (insensitive burning pain) of the left foot with refractory pain syndrome; chronic calluses of the left foot; RSD; peripheral neuropathy with associated RSD of the left foot; metatarsalgia with a nucleated intractable plantar keratosis; an elongated plantarflexed left third metatarsal; and a full thickness ulceration of the left foot, etc.  

The Board notes that there are several statements and medical opinions of record that address, at least in part, the etiology of the Veteran's claimed left lower extremity disability, to include RSD.  Such opinions also vary as to whether the Veteran actually has RSD.  

For example, a January 2001 statement from A. H. Bamberger, M.D., notes that the injury the Veteran sustained to her "right" ankle in boot camp in 1971 may have been directly the resultant cause of some of the medical problems she was currently being treated for at her clinic, such as RSD syndrome.  

A March 2003 statement from Dr. Bamberger indicates that she treated the Veteran in the past and that she last treated the Veteran one year earlier.  It was noted that the Veteran was treated for RSD of her "right" ankle.  Dr. Bamberger stated that the Veteran reported that she sustained an injury in boot camp when she sprained her ankle in 1971.  Dr. Bamberger indicated that RSD was a disease that occurred as a result of trauma to an extremity.  It was noted that the only trauma the Veteran reported was an injury to her "right" leg in boot camp.  Dr. Bamberger maintained that it was a reasonable assumption that the Veteran's RSD was related to and caused by the ankle injury she sustained.  Dr. Bamberger stated that she did not know the Veteran or evaluate her at that time, and that, therefore, her opinion was to some degree an inference.  

The Board notes that there is no indication that Dr. Bamberger reviewed the Veteran's claims file in regard to her January 2001 and March 2003 statements.  Additionally, the Board observes that Dr. Bamberger's statements in January 2001 and March 2003 are essentially speculative in that terms such as "may" and "a reasonable assumption" were used.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  

An August 2003 VA orthopedic examination report includes a notation that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The impression included calluses of both feet, chronic, moderate disability; a left ankle sprain in 1971, with resolution with conservative management; a Morton's neuroma of both feet, with resection on two occasions on each foot, with no residual disability; and peripheral neuropathy with associated RSD, both feet, severe disability with progression, somewhat contained on medication.  The examiner reported that the Veteran's history was that of an ankle sprain in 1971 with resolution of the symptoms at the time as a result of conservative treatment.  The examiner stated that, however, subsequent symptoms in the Veteran's feet began twenty-two to twenty-three years later with descriptions of pain in the feet, as well as burning and all other associated problems.  The examiner commented that it seemed less likely than not that the peripheral neuropathy and the RSD was secondary to the ankle sprain in 1971.  

The Board observes that the examiner solely addressed the Veteran's peripheral neuropathy and RSD of the lower extremities.  Additionally, the examiner did not address the Veteran's reports of left lower extremity problems since her period of service.  See Davidson, 581 F.3d 1313.  

An April 2004 statement from Dr. Bamberger referred to her previous March 2003 letter regarding RSD.  Dr. Bamberger stated that in the March 2003 letter, she indicated that the Veteran's RSD had resulted from a severe ankle injury sustained while she was in boot camp, which was also in her medical records.  It was noted that due to the opiate analgesics that were prescribed to relieve the pain experienced due to RSD, it was highly likely that the Veteran might not remember which ankle was injured.  

Dr. Bamberger reported that in her findings and experience, she had found that RSD would affect the adjoining limbs as it had in the Veteran's case.  Dr. Bamberger stated that she had been treating the Veteran for both of her ankles and that she believed that RSD was her ailment, and that it was caused by the traumatic and severe sprain endured while the Veteran was in boot camp.  

The Board observes that there is no indication Dr. Bamberger reviewed the Veteran's claims file in providing her April 2014 opinion that the Veteran's RSD was caused by her ankle sprain during service.  Dr. Bamberger also did not provide much in the way of a rationale for her opinion.  

A November 2008 VA feet examination report includes a notation that the Veteran's claims file was not available for review.  The diagnoses were bilateral pes planus; bilateral metatarsal head resections for plantar calluses; and a left hallux valgus deformity with recent postoperative infection, currently undergoing treatment.  The examiner stated that he was asked to render an opinion, but that he did not have the Veteran's service treatment records in front of him and could not render the requested opinion.  

In a January 2009 addendum to November 2008 VA feet examination, the same examiner reported that he had reviewed the Veteran's claims file.  The examiner stated that it was his opinion that the Veteran's current bilateral foot condition involving bilateral neuropathic complaints, bilateral metatarsal head excisions for plantar calluses, and a left hallux valgus correction with bunionectomy were not related to or caused by the Veteran's active service or any foot condition that she was diagnosed with while on active duty.  The examiner maintained that the Veteran did have pes planus that was diagnosed while on active duty and that such condition was service-related.  The examiner commented that it was ludicrous to believe that a remote ankle sprain would result in a RSD some thirty-seven years later.  It was noted that such condition would have to occur within the time period of the original injury if it were to be a sequela of that injury.  The examiner stated that the Veteran's metatarsal head resections and callus formations were completely separate and unrelated conditions to her pes planus or her ankle sprain.  

The Board observes that the examiner did address the etiology of the diagnosed left lower extremity disabilities.  However, the examiner stated that the Veteran's RSD symptoms manifested thirty-seven years after the in-service ankle sprain.  The Board notes, however, that there is evidence of left lower extremity problems since at least the mid-1990s.  Additionally, the examiner did not provide much in the way of rationales for his negative opinions.  Further, the examiner did not address the Veteran's reports of left lower extremity problems since service.  See Davidson, 581 F.3d 1313.  

A January 2011 statement from W. Arrington, DPM indicates that the Veteran had been a long-term patient in his practice.  Dr. Arrington stated that the Veteran had been treated for multiple ulcerations, contractures, and infections in regard to her feet.  Dr. Arrington maintained that after a review of her military records many years ago, the Veteran had a severe ankle sprain which led to RSD of her back and ankle.  It was noted that the Veteran went on to develop severe neuropathy with the collapsing of her feet and contractures of her hammertoes.  Dr. Arrington reported that the Veteran then underwent multiple surgical interventions to reduce the hammertoe deformities, as well as to reduce the plantar flexion and contractures of the metatarsal heads due to the contractures from RSD.  Dr. Arrington indicated that the Veteran had been on antibiotics and that she had undergone multiple surgical interventions due to her deformity.  It was noted that the Veteran had also been triggered for chronic neuropathy pain with pain medication, as well as with neuralgia medication.  Dr. Arrington stated that the Veteran's neuropathy pain was from the onset of RSD, which was from the ankle sprain many years earlier.  

The Board notes that Dr. Arrington stated that he reviewed the Veteran's military records.  However, it is unclear whether he reviewed the Veteran's entire claims file.  Additionally, although Dr. Arrington discussed the Veteran's medical history, he did not provide much in the way of a rationale for his opinion that Veteran's neuropathy pain was from the onset of RSD, which was from the ankle sprain many years earlier.  

An April 2012 VA peripheral nerves examination report includes a notation that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The diagnosis was RSD.  

In a May 2012 addendum, the examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event or illness.  The examiner stated that a review of the claims file, including multiple records from private clinicians, did not reinforce or add credence to the Veteran's claim of RSD as a result of an ankle sprain in 1971 during military service.  The examiner stated that the Veteran had seen a great number of private care providers and that there did not appear to be a great consistency of opinion with regard to her actual diagnosis of RSD versus other clinical diagnoses which she might have.  It was noted that a 1997 electromyograph of the lower extremities revealed bilateral tarsal tunnel syndrome, along with a chronic generalized peripheral neuropathy, which was a separate entity, entirely, from RSD.  The examiner reported that a 2001 lumbar magnetic resonance imaging study revealed significant lower lumbar degenerative disc disease and degenerative joint disease which could be the cause of the lower extremity symptomatology.  

The examiner maintained that there was no documentation of a triple phase bone scan, which was the study of choice for RSD.  The examiner reported that there appeared to be a gap of about twenty-five years between the Veteran's left ankle sprain in 1971 and her left lower leg problems which began around 1996-1997.  It was noted that no records were retrievable from that period, except for her military records, which did show that there were no complaints or findings referable to the left lower extremity pursuant to a routine examination in 1975.  The examiner stated that such was not a presentation at all for RSD because usually the symptoms would begin shortly after the inciting event and not twenty-five or more years later.  It was noted that a review of the medical literature also suggested that the symptomatology began shortly after the inciting event.  The examiner maintained that, therefore, the Veteran's claim of RSD beginning in the 1990s from a left ankle sprain in 1971 was not medically very plausible.  

The Board observes that the examiner provided a diagnosis of RSD pursuant to the April 2012 VA peripheral nerves examination report.  However, in the May 2012 addendum, the examiner also indicated that the Veteran did not have a presentation at all for RSD because usually the symptoms would begin shortly after the inciting event and not twenty-five years or more after the event.  Additionally, the examiner did not address any of the positive opinions of record.  Further, the examiner did not address the Veteran's reports of left lower extremity problems since service.  See Davidson, 581 F.3d 1313.  

An October 2015 VHA opinion was provided by an anesthesia specialist.  The Board had requested an opinion from an orthopedist, but according to the record, an orthopedic surgeon reviewed the record and requested that it be transferred to an anesthesia specialist since the issue involved RSD of the left lower extremity and peripheral neuropathy.  The physician stated that the diagnosis of reflex sympathetic dystrophy, or RSD, or currently known as complex regional pain syndrome, or CRPS, had been difficult to make.  The physician indicated that RSD was currently known as CRPS I (CRPS II was previously known as causalgia).  The physician referred to the criteria for CRPS as defined by two medical treatises.  

The physician reported that 89 to 97 percent of patients with CRPS would present immediately (days to weeks, but rarely months) after a noxious event.  It was noted that 3 to 11 percent of patients would develop CRPS spontaneously.  

The physician stated that given the definition of CRPS, the Veteran did not meet the criteria for CRPS, or as documented in the medical record, RSD.  The physician stated that the Veteran reported that she had a left ankle injury in November 1971 and continued tenderness and swelling on examination in December 1971.  The physician reported that the medical records indicate that the Veteran's lower extremity examinations were normal in January 1974 and June 1975.  It was noted that the Veteran's descriptors of pain were not consistent with the diagnosis of RSD, or CRPS.  The physician indicated that the Veteran described the pain as numbness, tingling, and burning and the documented physician examinations showed that she had limited or decreased sensation (per an April 2001 examination).  The physician stated that medical records (September 2001) show that the Veteran denied allodynia, hyperpathia, and, also, reflect that the Veteran was able to wear socks and shoes.  The physician related that the Veteran even stated in her hearing that it was so bad that she would wear socks to bed.  The physician maintained that subsequent examinations show that there was no evidence of edema or cyanosis in the bilateral lower extremities.  

The physician reported that in addressing the January 2011 opinion from Dr. Arrington, the documents show that the only time the diagnosis of RSD was made was in the January 2011 note.  The physician stated that prior to that note, the Veteran was seen multiple times by Dr. Arrington since 2007 with no mention of RSD.  The physician also stated that the January 2011 statement indicated that the Veteran had RSD, but that there was no documentation as to what criteria the patient had met to lead to the diagnosis of RSD.  

The Board observes that the VHA physician found that the Veteran did not meet the criteria for CRPS, or as documented in the medical record, RSD.  The Board observes, however, that the physician did not specifically indicate why the numerous diagnoses of RSD of record were not valid diagnoses.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the examiner did not address the other lower extremity diagnoses of record, to include tarsal tunnel syndrome; plantar fasciitis; Morton's neuroma; peripheral neuropathy; a plantar fracture of the third metatarsal; chronic neuropathic pain syndrome (insensitive burning pain) of the left foot with refractory pain syndrome; chronic calluses of the left foot; RSD; peripheral neuropathy with associated RSD of the left foot; metatarsalgia with a nucleated intractable plantar keratosis; an elongated plantarflexed third left metatarsal; and a full thickness ulceration of the left foot, etc.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board further notes that the examiner solely address the January 2011 positive opinion from Dr. Arrington, but did not address the other positive opinions of record from Dr. Bamberger.  

Finally, the Board observes that none of the opinions of record have specifically addressed whether the Veteran's service-connected pes planus caused or aggravated any diagnosed left lower extremity disabilities.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

In light of the deficiencies with the VA examination reports and VHA opinion discussed above, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim for service connection for a left lower extremity disability, to include RSD.  Such an examination must be accomplished on remand. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for left lower extremity problems since April 2012.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise her that she may obtain and submit those records himself.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptomatology regarding her claimed left lower extremity disability, to include RSD.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of her claimed left lower extremity disability, to include RSD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left lower extremity disabilities, to include tarsal tunnel syndrome; plantar fasciitis; Morton's neuroma; peripheral neuropathy; a plantar fracture of the third metatarsal; chronic neuropathic pain syndrome (insensitive burning pain) of the left foot with refractory pain syndrome; chronic calluses of the left foot; RSD; peripheral neuropathy with associated RSD of the left foot; metatarsalgia with a nucleated intractable plantar keratosis; an elongated plantarflexed third left metatarsal; and a full thickness ulceration of the left foot, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed left lower extremity disabilities, to include tarsal tunnel syndrome; plantar fasciitis; Morton's neuroma; peripheral neuropathy; a plantar fracture of the third metatarsal; chronic neuropathic pain syndrome (insensitive burning pain) of the left foot with refractory pain syndrome; chronic calluses of the left foot; RSD; peripheral neuropathy with associated RSD of the left foot; metatarsalgia with a nucleated intractable plantar keratosis; an elongated plantarflexed third left metatarsal; and a full thickness ulceration of the left foot, etc., are related to and/or had their onset during her periods of service.  

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, have diagnosed RSD, or CRPS, of the left lower extremity, the examiner must explain why the numerous current diagnoses of such condition are not valid diagnoses.  

The examiner must specifically acknowledge and discuss reports by the Veteran of left lower extremity problems during service, to include a left ankle injury in 1971, as well her reports of left lower extremity problems since service.  

The examiner must comment on the positive opinions of record to include the January 2001, March 2003, and April 2004 statements from Dr. Bamberger, and the January 2011 statement from Dr. Arrington.  

The examiner must also discuss the information contained in the internet articles provided by the Veteran which indicate that RSD, or CRPS, could remain in early stages for years without progression.  

The examiner must further opine as to whether the Veteran's service-connected pes planus, caused or aggravated any currently diagnosed left lower extremity disabilities, to include tarsal tunnel syndrome; plantar fasciitis; Morton's neuroma; peripheral neuropathy; a plantar fracture of the third metatarsal; chronic neuropathic pain syndrome (insensitive burning pain) of the left foot with refractory pain syndrome; chronic calluses of the left foot; RSD; peripheral neuropathy with associated RSD of the left foot; metatarsalgia with a nucleated intractable plantar keratosis; an elongated plantarflexed third left metatarsal; and a full thickness ulceration of the left foot, etc.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed left lower extremity disabilities by the Veteran's service-connected pes planus is found, the examiner must attempt to establish a baseline level of severity of the diagnosed left lower extremity disabilities prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




